    Case 4:10-cv-04969 Document 301 Filed on 11/16/20 in TXSD Page 1 of 9




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

___________________________________________

ENVIRONMENT TEXAS CITIZEN LOBBY, INC.,
and SIERRA CLUB,

                    Plaintiffs,                             C.A. No. 4:10-cv-4969

      v.

EXXONMOBIL CORPORATION,
EXXONMOBIL CHEMICAL COMPANY, and
EXXONMOBIL REFINING AND SUPPLY COMPANY,

                    Defendants.


       PLAINTIFFS’ RESPONSE TO DEFENDANTS’ OBJECTIONS
                     TO REVISED EXHIBITS

      Plaintiffs submit this response to the Exxon Defendants’ Objections to

Plaintiffs’ Revised Exhibits Filed With Proposed Findings of Fact and Conclusions

of Law (“Def. Obj.”) (ECF No. 300). For the reasons set forth below, Exxon’s

objections are unfounded and should be rejected.

      The entire premise of Exxon’s objections is faulty: Plaintiffs are not seeking

to “alter and add to the evidentiary record.” Def. Obj., p. 2 (“‘revised exhibits’

would not be admissible ... under Rule 1006”). Rather, Plaintiffs have merely

provided demonstrative exhibits for the Court’s convenience. The revised versions

of the spreadsheets of violations are not themselves evidence; they are intended to
    Case 4:10-cv-04969 Document 301 Filed on 11/16/20 in TXSD Page 2 of 9




assist the Court by identifying, in an efficient format, the specific parts of the

voluminous trial record that the Fifth Circuit has directed this Court to review on

remand. See Stoker v. Stemco, L. P., 571 Fed.Appx. 326, 327 (5th Cir. 2014)

(“Federal Rule of Evidence 1006 does not apply because Rule 1006 does not bar a

demonstrative exhibit where the underlying documents are admitted into

evidence.”); Baugh ex rel. Baugh v. Cuprum S.A. de C.V., 730 F.3d 701, 705 (7th

Cir. 2013) (demonstrative exhibit is “not itself evidence – but a persuasive,

pedagogical tool created and used by a party”).

      In fact, both parties have done exactly what Plaintiffs have done here, which

is to provide the Court with demonstrative exhibits based on the stipulated

spreadsheets of violations at issue. Consequently, Exxon’s evidentiary objections

are not only completely inapposite but also inconsistent with its own filings in this

limited remand proceeding.

      At trial, Plaintiffs submitted voluminous stipulated spreadsheets (Plaintiffs’

Exhibits 1A through 7E) containing undisputed information that Exxon had either

reported to the Texas Commission on Environmental Quality or maintained in its

own records regarding the alleged violations in this case. See, e.g., Env’t Tex.

Citizen Lobby v. ExxonMobil Corp., No. H-10-4969, 2017 WL 2331679, at *16

(S.D. Tex. April 26, 2017) (information in exhibits supporting violations under

Count I is “undisputed”). Plaintiffs also submitted spreadsheets (Plaintiffs’



                                           2
       Case 4:10-cv-04969 Document 301 Filed on 11/16/20 in TXSD Page 3 of 9




Exhibits 587 through 603) that “correspond to the stipulated spreadsheets, the only

difference being a column added containing Plaintiffs’ ‘number of days of

violation’ calculations.” Id. at *12. The Court admitted these exhibits into

evidence and relied on them in making its findings regarding liability. E.g., id. at

*16.

        On the first remand of this case, the Court took into consideration Plaintiffs’

re-sorted versions of Plaintiffs’ Exhibits 587 through 594, after reviewing them

and finding “they are consistent with the spreadsheets initially submitted at trial.”

Id. at *16 n.176. These versions of the original trial exhibits “showed how

repeated violations ... were identified and calculated” and also grouped violations

by duration. Id. The Court did not admit these re-sorted exhibits into evidence,

but properly considered them as demonstrative aids in performing its own analysis

of the trial evidence on remand. Plaintiffs offer the revised exhibits here for the

same purpose.

        Indeed, Exxon has done precisely the same thing. It has taken one of

Plaintiffs’ violations spreadsheets and adapted it to highlight the five STEERS

events that, Exxon claims (contrary to the Fifth Circuit’s opinion), are the only

“traceable” violations in this case. See ECF No. 298-2.

        Yet Exxon asserts, without explanation, that the revised spreadsheets

submitted here by Plaintiffs would not “meet the test for relevant evidence under



                                            3
    Case 4:10-cv-04969 Document 301 Filed on 11/16/20 in TXSD Page 4 of 9




Fed. R. Evid. 401 or competent opinion evidence under Fed. R. Evid. 701, 702.”

Def. Obj., p. 2. The revised spreadsheets are clearly relevant: they present

Plaintiffs’ application of the Fifth Circuit’s criteria for traceability to each one of

the thousands of violations previously found by this Court, and thereby provide

Plaintiffs’ view on whether it is “more or less probable,” for each violation, that

the violation was fairly traceable to the types of injuries suffered by Plaintiffs’

members – facts that are “of consequence in determining [this] action.” Fed. R.

Evid. 401(a) and (b). And the revised spreadsheets do not purport to provide

opinion evidence: as discussed in more detail below, each traceability code added

to the spreadsheets of violations only reflects factual information already in the

trial record and/or relevant legal authority. See Plaintiffs’ Proposed Findings of

Fact and Conclusions of Law on Limited Remand (“Pl. FOF”), ECF No. 297-1, pp.

7-20. That the spreadsheets provide Plaintiffs’ positions as to the applicability of

the Fifth Circuit’s ruling to the evidence adduced at trial does not affect their

propriety. “‘The essential requirement is not that the charts be free from reliance

on any assumptions, but rather that these assumptions be supported by evidence in

the record.’” U.S. v. Buck, 324 F.3d 786, 791 (5th Cir. 2003) (citation omitted).

      Exxon’s more specific objections to Plaintiffs’ revised spreadsheets are

similarly devoid of merit. Plaintiffs address each in turn.




                                            4
    Case 4:10-cv-04969 Document 301 Filed on 11/16/20 in TXSD Page 5 of 9




      1. Contrary to Exxon’s suggestion, Plaintiffs did meet their burden to prove

traceability “at trial,” Def. Obj., p. 3, and they do not submit the revised

spreadsheets as a means of supplementing the factual record already before the

Court. These spreadsheets add no new facts to the trial record; rather, they match

trial evidence with individual violations, and therefore demonstrate proof of

traceability individually and not, as Exxon suggests, “en masse.” Id.; cf.

Environment Texas Citizen Lobby, et ano. v. ExxonMobil Corporation, 968 F.3d

357, 371 (5th Cir. 2020) (district court’s prior findings “support traceability for a

substantial number of Exxon’s violations,” including emissions involving flaring,

smoke, and multiple-day events).

      2. Exxon’s complaint that Plaintiffs’ traceability codes are “based on

Plaintiffs’ interpretation of data regarding on-site observations of emissions events

by Exxon personnel” is not an evidentiary objection. Def. Obj., p. 3. Plaintiffs

simply applied the Fifth Circuit’s traceability criteria to undisputed facts stipulated

to by Exxon in the violation spreadsheets – such as that a pollutant was emitted

from a flare. Exxon’s real argument is not with Plaintiffs’ revised spreadsheets,

but with the Fifth Circuit’s holding that Plaintiffs’ aesthetic injuries from flaring

are traceable to each violation involving flares, Env’t Texas, 968 F.3d at 366-67,

371. Exxon has already attacked that holding in its own proposed findings. See




                                           5
    Case 4:10-cv-04969 Document 301 Filed on 11/16/20 in TXSD Page 6 of 9




Defendants’ Proposed Findings of Fact and Conclusions of Law (“Def. FOF”),

ECF No. 298-1, pp. 27-30, ¶¶ 6K-6L.

      3. Exxon objects to Plaintiffs’ citation to established legal authority

regarding certain basic facts of which this Court can take judicial notice. Def.

Obj., p. 3 (referencing Pl. FOF, pp. 8-11). That “opacity” is a measurement of

emissions of smoke, that particulate matter is a component of smoke, and that

ground-level ozone contributes to smog, which is visible haze, are facts “generally

known within the trial court’s territorial jurisdiction,” and are proper subjects of

judicial notice. See Fed. R. Evid. 201(b)(1). Moreover, Plaintiffs went a step

further, and provided both record cites and legal authority from which these facts

could “be accurately and readily determined.” Fed. R. Evid. 201(b)(2). Exxon

does not, and cannot, actually dispute any of these facts. Indeed, Exxon’s own

witnesses confirmed these very facts at trial. See Tr. 3-15:22 – 17:14 (Kovacs)

(defining relationship between opacity and particulate matter: opacity is a

measurement of smoke/particulate matter, as from a flare; the higher the opacity

the higher the levels of particulate matter); Tr. 3-40:11-16 (Kovacs) (opacity is a

measurement of the thickness of the smoke from an emission event); Tr. 11-

267:22-25 (Buehler) (“‘opacity’ is just a fancy word for ‘smoke’”); Tr. 8-200:20 –

201:5 (Cabe) (acknowledging EPA’s determination that ground-level ozone is

smog).



                                           6
    Case 4:10-cv-04969 Document 301 Filed on 11/16/20 in TXSD Page 7 of 9




      4. Exxon misconstrues Plaintiffs’ proposed findings by claiming Plaintiffs

take the position that traceability is “based on an arbitrary ‘one pound’ threshold

for the release of pollutants.” Def. Obj., p. 4. Based on this mischaracterization,

Exxon argues that Plaintiffs’ revised spreadsheets “are thus unreliable and do not

summarize any evidence at trial.” Id. In fact, Plaintiffs take no such position.

Rather, as is clearly set forth in their proposed findings, Plaintiffs simply proposed

removing emissions of one pound or less from the Court’s traceability analysis – a

position which is consistent with language in the Fifth Circuit opinion. Pl. FOF,

pp. 7, 21. There is no rational basis for the suggestion that removing these smaller

violations from consideration renders the evidence in the trial record supporting the

traceability of other violations any less reliable.

      5. Finally, Exxon falsely claims that Plaintiffs are “re-categorizing” certain

recordable emission events as reportable events. Def. Obj., pp. 4-5. Plaintiffs are

doing no such thing. The Fifth Circuit held that any unlawful pollutant emission

that “could cause or contribute either to (a) chemical odors or (b) allergy-like or

respiratory symptoms” was traceable to Plaintiffs’ members’ injuries if, inter alia,

“the … emission had to be reported under Texas regulations.” Env’t Texas, 968

F.3d at 371. The Fifth Circuit explained that this was a reference to “emissions of

pollutants that, though not permitted in any amount, were nevertheless of a

‘reportable quantity’ under state regulations. See 30 Tex. Admin. Code §



                                            7
    Case 4:10-cv-04969 Document 301 Filed on 11/16/20 in TXSD Page 8 of 9




101.1(89).” Id. at 370-71. Consistent with this directive, Plaintiffs compared two

sets of numbers: (1) Exxon’s stipulations regarding the amounts of each pollutant

it unlawfully emitted that can cause chemical odors or allergy-like or respiratory

symptoms, and (2) the “reportable quantity” for that pollutant established under 30

Tex. Admin. Code § 101.1(89). Plaintiffs then identified those violations that

exceeded the applicable reportable quantity. See Pl. FOF, p. 17; Description of

Revised Versions of Plaintiffs’ Exhibits 587-88 & 591-94, ECF No. 297-2, pp. 5-6.

Plaintiffs take no position as to whether Exxon should have treated these as

STEERS events at the time they occurred.

                                   CONCLUSION

       For the reasons set forth above, Plaintiffs respectfully request that the Court

reject Exxon’s objections and take Plaintiffs’ revised spreadsheets into

consideration as demonstrative exhibits when making its findings regarding

traceability.

Dated: November 16, 2020

Respectfully submitted,

/s/ Philip J. Hilder                           /s/ David A. Nicholas
Philip J. Hilder                               David A. Nicholas
State Bar No. 09620050                         S.D. Tex. Bar No. 89667
Southern District of Texas Bar No. 2474        20 Whitney Road
Hilder & Associates, P.C.                      Newton, Massachusetts 02460
819 Lovett Blvd.                               (617) 964-1548 (phone)
Houston, Texas 77006-3905                      (617) 663-6233 (fax)
(713) 655-9111 (phone)

                                           8
    Case 4:10-cv-04969 Document 301 Filed on 11/16/20 in TXSD Page 9 of 9




(713) 655-9112 (fax)                         /s/ Joshua R. Kratka
                                             Joshua R. Kratka
                                             S.D. Tex. Bar No. 962922
ATTORNEY-IN-CHARGE                           National Environmental Law Center
FOR PLAINTIFFS                               294 Washington Street, Suite 500
                                             Boston, Massachusetts 02108
Counsel for Plaintiffs                       (617) 747-4333 (phone)
                                             (617) 292-8057 (fax)

                                             Charles C. Caldart (pro hac vice)
                                             National Environmental Law Center
                                             1402 Third Ave., Suite 618
                                             Seattle, Washington 98101
                                             (206) 568-2853 (phone)
                                             (206) 568-2858 (fax)




                         CERTIFICATE OF SERVICE

      I, Joshua R. Kratka, certify that on November 16, 2020, I served the
foregoing on Defendants’ counsel by the Court’s ECF system.

                                             /s/ Joshua R. Kratka
                                             Joshua R. Kratka




                                         9
